Citation Nr: 0119656	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  89-25 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar 
disorder with hypomanic features, currently rated as 30 
percent disabling.  

2.  Entitlement to an increased evaluation for chronic 
idiopathic urticaria, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The appellant served on active duty from June 1973 to January 
1984.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1989 rating decision 
of the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).  In a January 1993 decision 
the Board denied the issues currently on appeal, in addition 
to two other claims.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In November 1995, the Secretary of Veterans Affairs 
(Secretary) and counsel for the appellant filed a joint 
motion to remand the case to the Board for further 
development.  By order of that month the Court granted the 
motion, vacated the Board's January 1993 decision, and 
remanded the matter for compliance with instructions 
contained in the motion to remand.  As noted in the motion, 
the Court dismissed two of the veteran's claims, entitlement 
to an increased rating for a back disability and entitlement 
to a total rating based on individual unemployability (TDIU) 
due to untimely filing of a Notice of Disagreement with 
respect to those issues.  

In July 1996, the Board remanded this case for additional 
development of the evidence.  During such time the RO in June 
1999 granted an increased 20 percent evaluation for chronic 
idiopathic urticaria retroactively to December 28, 1988, the 
date of an earlier reduction.  As the appellant appears to be 
claiming entitlement to a higher evaluation, such issue 
remains on appeal.  

In November 2000 the Board remanded this case for a 
videoconference hearing before a member of the Board.  The 
hearing was held in April 2001.  


FINDING OF FACT

The veteran's bipolar disorder with hypomanic features is 
manifested definite impairment of social and industrial 
adaptability, including such symptoms as a decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, sleep impairment and mild memory loss.  


CONCLUSION OF LAW

The criteria for an increased evaluation for bipolar disorder 
with hypomanic features have not been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A); 38 C.F.R. Part 
4, §§  4.20, 4.130, Diagnostic Codes 9206 and 9432 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  
The RO also requested and obtained the Social Security 
Administration records.  

The veteran was provided VA examinations in 1988, 1990 and 
1996.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The veteran's bipolar disorder with hypomanic features was 
rated under Diagnostic Code 9206, for bipolar disorder, 
manic, depressed or mixed.  The Board notes that the VA's 
Schedule for Rating Disabilities, 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.132 (1996) provides a general rating formula for 
psychoneurotic disorders, based upon the degree of incapacity 
or impairment.  While the case was in appellate status, the 
VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 
(Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-130 (1997)).  
The Board will resolve the claim under the criteria that is 
to the advantage of the appellant as per the holding in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

According to the old rating criteria that were in effect 
prior to the November 1996 regulation changes, in schedulable 
rating a psychotic disorder, where there are active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability, a 100 percent (total schedular) rating is 
warranted.  With lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability, a 70 
percent evaluation is in order.  Considerable impairment of 
social and industrial adaptability warranted a 50 percent 
evaluation.  Definite impairment of social and industrial 
adaptability requires a 30 percent evaluation.  38 C.F.R. § 
4.132, Diagnostic Code 9206 (1996).

On and after November 7, 1996, bipolar disorder is evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9432.  As revised 
the General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2000).

The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9432 (2000).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126 (2000).  

Upon review, the Board is of the opinion that manifestations 
of the veteran's service-connected bipolar disorder with 
hypomanic features does not warrant a higher evaluation under 
38 C.F.R. § 4.130, Diagnostic Codes 9206 and 9432 (1996 & 
2000).  Her Global Assessment of Functioning (GAF) scores 
were between 50 and 70.  GAF scores are intended to be the 
clinician's judgment of the individual's overall level of 
functioning due to psychological factors, and are not to 
consider "physical (or environmental) limitations.  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 44-47 (4th Ed. 1994) (DSM-IV).  

The evidence of record does not show considerable impairment 
of social and industrial adaptability.  At the December 1988 
VA examination there was no social or industrial impairment 
based on psychiatric disability.  The examiner indicated that 
there was no psychiatric disorder.  

Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships were not shown.  The veteran's 
memory was good at the December 1988 VA examination, and 
intact at the September 1990 VA examination, the September 
1993 private psychiatric examination and the October 1996 VA 
mental disorders examination.  The September 1993 the SSA 
psychiatric review found that the veteran's thinking was 
illogical and found schizophrenic, paranoid and other 
psychotic disorders.  Auditory hallucinations and religious 
visions were noted.  She was paranoid and her concentration, 
periodic sleep and energy were decreased.  However, at the 
October 1996 VA examination her insight and judgment were 
unimpaired, but the veteran was also mildly anxious.  A 
September 1999 private psychiatric evaluation provided that 
the veteran had problems with concentration and abstract 
thinking and could not give an adequate answer to three 
common proverbs.  

Even though, the June 1999 a private physician wrote that the 
veteran was 100 percent disabled due to her medical problems 
a higher evaluation is not warranted as the evidence does not 
show severe impairment of social and industrial adaptability.  
Suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation has not been demonstrated.  At the December 
1988 VA examination the veteran's speech was spontaneous, 
clear, coherent and relevant.  

The September 1993 the SSA psychiatric review found that the 
veteran's affect was inappropriate and her speech was rapid.  
A September 1993 private psychiatric examination revealed the 
veteran's affect was somewhat wide range, her speech was 
somewhat rapid and she was overtalkive.  It was generally 
appropriate to the content of thought and conversation 
although at times she was more intense than would have been 
expected for the situation.  At the September 1990 VA 
examination the veteran talked in rapid fashion and her 
affect was appropriate.  At the October 1996 VA mental 
disorders examination her affect was withdrawn and planted, 
her speech was fluent and goal directed.  Thought process was 
without looseness of association or flight of ideas.  The 
veteran's thought content was without auditory or visual 
hallucinations.  She admitted having suspiciousness all of 
the time but no true paranoia was noted.  There were no 
delusions noted and she also denied suicidal and homicidal 
ideations.  A September 1999 private psychiatric evaluation 
provided that the veteran's speech was clear, her thoughts 
were organized and her affect was restricted.  

The evidence of record does not show there are active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  Gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name has not been exhibited.  At the December 1988 VA 
examination she was well oriented and at the September 1990 
VA examination the veteran talked without delusions and was 
cooperative.  

A September 1993 private psychiatric examination revealed 
that the veteran's behavior was generally appropriate and 
that she was alert in all spheres.  Her fund of general 
information was satisfactory and her remote memory seemed 
intact.  At the October 1996 VA mental disorders examination 
she was alert and oriented to time, place and person.  Her 
cognition was intact and her memory was intact for immediate 
registration, recall as well as remote memory.  The veteran's 
concentration was fair.  At the November 1996 VA 
psychological evaluation the veteran was alert and oriented 
to time, place, person and object.  A September 1999 private 
psychiatric evaluation provided that the veteran was alert 
and cooperative and was oriented to the exact date and place.  
She knew the two most recent presidents.  

At the November 1996 VA psychological evaluation her MMPI-2 
test results were invalid.  Given the explanation of the test 
that was provided to her and her indication that she 
understood what was expected of her, these results were of 
some concern.  She tended to be somewhat inconsistent in her 
responding and to maximize her symptoms.  The level of 
pathology endorsed by her on this test was typically seen in 
persons who were actively psychotic, and it was obvious from 
her presentation in the interview that she was not psychotic 
at the time of her testing.  In addition, some of her answers 
that she gave on the test directly contradicted those 
provided in the clinical interview.  This veteran's response 
to the Beck Depression Inventory indicated that her 
perception of her depression was in the severe range.  This 
measure was face valid and was an indication of an 
individual's self- report of their depressive symptoms.  

Given the unreliable nature of her results, no diagnosis 
could be made on the basis of test data.  The veteran's 
information should be considered with the understanding that 
some of her responses contradicted each other and that she 
was emphasizing her pathology in this session.  Despite the 
fact that she exaggerated the severity of her symptoms, it 
was obvious that the veteran was in pain and that her 
distress was real.  From the data reported in her clinical 
interviews with the examiner and from the information in her 
records she was not only dealing with chronic physical pain, 
but also a multitude of psychosocial stressors with which to 
contend.  

Based on the information provided in the clinical interview 
the veteran would meet the criteria for dysthymic disorder.  
There was no evidence in the clinical interview of any 
thought disorder or personality disorder and she did not meet 
the criteria for major depression or generalized anxiety 
disorder.  Her GAF was 50.  

At the April 1991 Videoconference the veteran testified that 
she experienced crying spells, problems sleeping and 
depression.  She decried being tired and not wanting to do 
anything.  The veteran reported having good days and bad 
days.  She stated that she had mood swings and preferred to 
be isolated.  A normal day for her was to lie around the 
house watching television.  The veteran indicated that she 
went shopping occasionally and that she was on medication for 
her bipolar disorder.  

The Board has considered the entire record and finds that the 
veteran's bipolar disorder with hypomanic features is 
manifested by definite impairment of social and industrial 
adaptability from symptoms such as decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, sleep impairment and mild memory loss.  
Therefore the Board concludes that the criteria for an 
increased evaluation for bipolar disorder with hypomanic 
features have not been met.


ORDER

An increased evaluation for bipolar disorder with hypomanic 
features is denied.  


REMAND

The veteran's chronic idiopathic urticaria was rated as 20 
percent disabling under Diagnostic Code 7118, for 
angioneurotic edema (diseases of the heart).  38 C.F.R. 
§ 4.104 (2000).  Given the veteran's symptomatology the Board 
finds that the schedule of ratings for the skin, 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 and 7806 would be more 
appropriate.  Regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2000).  

For disfiguring scars of the head, face or neck a 30 percent 
evaluation is warranted for severe scars, especially if 
producing a marked and unsightly deformity of eyelids, lips 
and auricles.  Complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement is assigned a 50 percent evaluation.  38 C.F.R. 
§ 4.118; Diagnostic Code 7800 (2000).  None of the other code 
provisions pertaining to scars provide an evaluation in 
excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2000).  Eczema is evaluated under Diagnostic 
Code 7806.  For a 30 percent rating, there must be exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2000).  

Private medical records, dated August 1988 to January 1998, 
show that the veteran was seen for urticaria.  A nervous 
overlay was noted in February 1995.  During the most recent 
VA examination, October 1996, there was dermatitis of the 
face and neck with marked urticaria.  It seemed to be related 
to the area for hair follicles.  The distribution was over 
her face and neck, over the distribution of one's beard.  The 
configuration in these was multiple lesions that were 
slightly raised and hyperpigmented.  The skin was scaly and 
slightly excoriated from areas of scratching.  The lesions 
itched all of the time.  The diagnosis was chronic idiopathic 
urticaria.  

At the April 1991 Videoconference the veteran testified that 
she had a rash all over her body that constantly itched.  She 
described blackheads, bumps and huge sores on her face and in 
her hair.  The veteran stated that the medication peeled her 
skin and that the rash came and went.  She indicated that her 
hair stopped growing temporarily and described her allergy as 
a nervous allergy.  The veteran testified that the skin on 
her face, back, feet and hands peeled all of the time.  

The Board notes that the veteran has several skin disorders 
but is only service-connected for chronic idiopathic 
urticaria.  It is unclear from the medical records, which 
symptoms are the manifestations of the chronic idiopathic 
urticaria and which symptoms are manifestations of the other 
skin disorders.  A medical opinion would be useful in this 
instance.  

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for a VA 
dermatologic evaluation for the purpose 
of ascertaining the severity of the 
veteran's chronic idiopathic urticaria. 
The claims folder should be made 
available to the examiner for review 
before the examination and the examiner 
is asked to indicate in the examination 
report that the claims folder has been 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

a.  The examiner is requested to, if 
possible, distinguish the manifestations 
of the veteran's service-connected 
chronic idiopathic urticaria from the 
manifestations of the veteran's other 
skin disorders, which are not service-
connected.  

b.  The examiner is requested to render 
specific findings as to whether the 
veteran's urticaria is manifested by 
severe scars producing a marked and 
unsightly deformity of eyelids, lips and 
auricles, complete or exceptionally 
repugnant deformity of one side of the 
face or marked or repugnant bilateral 
disfigurement, constant exudation or 
itching, extensive lesions, marked 
disfigurement, ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations.  The examiner 
should comment as to whether the 
veteran's chronic idiopathic urticaria is 
exceptionally repugnant.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

